Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

How software instructions receive or come into possession of 1st and 2nd period of time. 
https://www.merriam-webster.com/dictionary/receive
receive
 verb
Save Word
To save this word, you'll need to log in.

Log In 

re·​ceive | \ ri-ˈsēv  \
received; receiving
Essential Meaning of receive
1: to get or be given (something)You will be charged a late fee if the electric company does not receive your payment on time.I received a letter/call from her yesterday.See More Examples
2: to react to (something) in a specified wayShe received the news of his death with remarkable calmness.
3formal : to welcome (someone) in usually a formal wayThe ambassador received [=greeted] his guests as they arrived at the party.

Full Definition of receive
transitive verb
1: to come into possession of : ACQUIREreceive a gift
2a: to act as a receptacle or container forthe cistern receives water from the roof
b: to assimilate through the mind or sensesreceive new ideas
3a: to permit to enter : ADMIT
b: WELCOME, GREET
c: to react to in a specified manner
4: to accept as authoritative, true, or accurate : BELIEVE
5a: to support the weight or pressure of : BEAR
b: to take (a mark or impression) from the weight of somethingsome clay receives clear impressions
c: ACQUIRE, EXPERIENCEreceived his early schooling at home
d: to suffer the hurt or injury ofreceived a broken nose
intransitive verb
1: to be a recipient
2: to be at home to visitorsreceives on Tuesdays
3: to convert incoming radio waves into perceptible signals
4: to prepare to take possession of the ball from a kick in football

Further, duration 620 and 624 is considered as defining a first period of time associated with preserving content.





    PNG
    media_image1.png
    378
    865
    media_image1.png
    Greyscale



Response to Arguments
Applicant argues that


    PNG
    media_image2.png
    237
    682
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 1-17 allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record, Motoyoama, Amazon S3 Glacier Developer Guide API Version 2012-06-01, and Hochberg do not show, suggest, or teach the features of “in response to expiration of the second period of time, re-enabling the fourth control associated with altering or revoking the preservation policy” in combination with the other claimed features
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/           Primary Examiner, Art Unit 2167